Exhibit 10.2

 

EQUITABLE RESOURCES, INC.
2003 SHORT-TERM INCENTIVE PLAN

 

EQUITABLE RESOURCES, INC. (the “Company”) hereby establishes this EQUITABLE
RESOURCES, INC 2003 SHORT-TERM INCENTIVE PLAN (the “Plan”) as of this 1st day of
January, 2003, in accordance with the terms provided herein.

 

WHEREAS, the Company has maintained the 2002 Short-Term Incentive Plan for the
benefit of its employees; and

 

WHEREAS, the Company desires to amend the 2002 Short-Term Incentive Plan and
restate the structure of its incentive programs through the Plan which describes
the goals of the Company and the methodology for awarding incentive amounts
under the programs described within the Plan; and

 

NOW, THEREFORE, the Company hereby adopts the terms of the Plan as follows:

 

Section 1.  Incentive Program Purposes.  The Company’s main purposes in
providing the incentive programs described within the Plan (collectively, the
“Incentive Programs”) are to maintain a competitive level of total cash
compensation and to align the interests of the Company’s employees with those of
the Company’s shareholders, customers, and with the strategic objectives of the
Company.  By placing a portion of employee compensation at risk, the Company can
reward performance based on the overall performance of the Company, the business
segment and the individual contribution of each employee.

 

Section 2.  Effective Date.  The effective date of this Plan is January 1,
2003.  The Plan will remain in effect from year to year (each calendar year
shall be referred to herein as a “Plan Year”) until formally amended or
terminated in accordance with Section 17.

 

Section 3.  Eligibility.  Specific eligibility requirements for each Incentive
Program shall be proposed by the President of each business segment or corporate
officer, as applicable, and approved by the Company’s Vice President-Human
Resources.  Based upon such eligibility requirements, the Company’s Vice
President-Human Resources or the Company’s Director of Compensation and
Benefits, as applicable, may designate any eligible employee for participation
in the Plan in his or her complete and sole discretion.  Eligible employees who
are designated to participate in an Incentive Program will be notified in
writing of their participation and given a Plan document for their reference.

 

Section 4.  Administration of the Plan.  The Equitable Resources Headquarters
Short-Term Incentive Program (the “Headquarters Incentive Program”), and any
other Incentive Program that covers the officers of the Company, shall be
administered by the Compensation Committee of the Board of Directors (the
“Committee”).  The Company’s Director of Compensation and Benefits shall
administer all other Incentive Programs under the general direction of the
Company’s Vice President-Human Resources; provided, however, that the Committee
shall at all times retain the discretion with respect to all Incentive Programs
to reduce, eliminate, substitute or determine the source of any payment or award
hereunder without regard to any particular factors specified in the Plan.  On an
annual basis, the Committee must review and approve (a) the Plan, (b) the
Headquarters Incentive Program, and other Incentive Programs covering officers
of the Company, (c) the Incentive Targets, as defined in Section 8 of the Plan,
for officers of the Company, (d) the methodology for determining the incentive
pools, including the Financial Measures and the Value Drivers, as defined in
Section 7 of the Plan, and (e) the projected payout under the Plan and under
each Incentive Program.  The Committee must also review and approve all
incentive payments under the Headquarters Incentive Program and

 

--------------------------------------------------------------------------------


 

other Incentive Programs covering officers of the Company, as well as any
proposed amendments to the Plan throughout the Plan Year.

 

Section 5.  Incentive Programs.  The following Incentive Programs shall be
administered under the Plan:

 

•                  Equitable Resources Headquarters Short-Term Incentive
Program;

•                  Equitable Utilities Short-Term Incentive Program;

•                  Equitable Production Short-Term Incentive Program; and

•                  NORESCO Short-Term Incentive Program.

 

Section 6.  Definitions.  The following provides the definition of certain
Financial Measures, defined in Section 7 of the Plan, as may be used in the
Incentive Programs:

 

(a)                                  Net Income After Tax.  Net Income After
Tax, if used in the Headquarters Incentive Program, is calculated as follows:

 

Total Revenue of the Company minus Total Expenses of the Company for the Plan
Year.

 

For purposes of the foregoing calculation, Total Revenue shall mean revenue from
continuing operations.  Income from unusual items, as determined by the
Company’s Chief Financial Officer, will be excluded.  Expenses shall include
interest, taxes, corporate overhead and the accrual charge for the Incentive
Program funding.  Expenses from unusual items, as determined by the Company’s
Chief Financial Officer, will be excluded.  The Company’s Chief Financial
Officer is responsible for determining this Financial Measure under the general
direction of the Committee.

 

Net Income After Tax, if used in all other Incentive Programs, is calculated as
follows:

 

Total Revenue of the applicable business segment minus Total Expenses of the
applicable business segment for the Plan Year.

 

For purposes of the foregoing calculation, the same methodology described above
is used, except that the following process shall apply for calculating the
expenses associated with business segment interest and taxes:

 

Pro forma financials below the business segment “Earnings before Interest and
Taxes” line will be used.  For purposes of calculating interest and taxes, the
business segment’s capital structure, tax rate, and interest rate will be fixed
at the capital structure, tax rate and interest rate reflected in the respective
business segment’s final business plan for such Plan Year.  Interest will be
determined by multiplying 1) the predetermined interest rate, by 2) the
predetermined percentage debt in the capital structure and 3) the 12-month
average actual total capital employed during the year.  Taxes will be determined
by multiplying the predetermined effective tax rate by the business segment’s
pre-tax income and then deducting a predetermined amount of investment tax
credit amortization.  This calculation will be completed by the President of the
respective business segment and submitted to the Company’s Chief Financial
Officer for review and approval.  The Company’s Chief Financial Officer will
determine, for purposes of

 

 

--------------------------------------------------------------------------------


 

the Plan, the final business segment Net Income After Tax under the general
direction of the Committee.

 

(b)                                 Return on Total Capital.  The Company’s
Return on Total Capital is calculated as follows:

 

Net Income After Tax + (Interest x (1 – Effective Tax Rate))
(Short and Long Term Debt + Preferred Stock + Book Equity)

 

For purposes of the foregoing calculation, all factors in the denominator shall
be calculated by determining each specific factor at the end of each of the four
quarters of the Plan Year and at the end of December of the previous year.  The
average of those five numbers shall be the value used for each factor.  The
Company’s Chief Financial Officer is responsible for determining this Financial
Measure under the general direction of the Committee.

 

(c)                                  Earnings per Share Growth Rate.  The
Company’s Earnings per Share Growth Rate is calculated as follows:

 

The positive difference between the Company’s actual earnings per share for the
Plan Year and the year immediately preceding the Plan Year, divided by the
Company’s earnings per share for the year immediately preceding the Plan Year.

 

For purposes of the foregoing calculation, actual earnings per share shall be as
reported in the Company’s published financial statements for the subject year on
a fully-diluted basis; provided, however, that any changes in tax laws, the
effects of acquisitions and extraordinary items as defined by generally accepted
accounting principles, including divestitures and Financial Accounting Standards
Board accounting changes, may be excluded in the discretion of the Company’s
Chief Financial Officer under the general direction of the Committee.

 

(d)                                 Total Shareholder Return.  The Company’s
Total Shareholder Return (“TSR”) is calculated as follows:

 

(B + C) – A

A

 

For purposes of the foregoing calculation:

 

A is the average closing price of the Company’s common stock for the first ten
trading days of the Plan Year.

 

B is the average closing price of the Company’s common stock for the last ten
trading days of the Plan Year.

 

C is the dividends paid on the Company’s common stock in the plan year.

 

The Company’s Chief Financial Officer is responsible for determining this
Financial Measure under the general direction of the Committee.

 

 

--------------------------------------------------------------------------------


 

(e)                                  Peer Group.  The Committee will establish a
Peer Group for purposes of peer comparative performance measures used in the
Plan.  This Peer Group is listed in Attachment A.  Any changes to the Peer Group
must be approved by the Committee.

 

Section 7.  Determination of Incentive Pools.

 

(a)                                  All Incentive Programs provide for
incentive payments that are funded based on incentive pools.  An incentive pool
is created for each Incentive Program.  The base amount of each incentive pool
shall be determined by the extent to which one or more specific and defined
financial measures (the “Financial Measures”) are achieved for the Plan Year. 
One or more additional, defined operational measures (“Value Drivers”) may
affect the determination of the incentive pools, in the discretion of the
Company’s Chief Executive Officer (the “CEO”).  The Value Drivers for each of
the incentive pools are attached hereto as Attachment B.

 

(b)                                 The following chart provides the specific
Financial Measures for each of the Incentive Programs.

 

Incentive Program

 

Financial Measures

 

Equitable Resources Headquarters

 

•     Return on Total Capital
(Peer Comparison)

•     Earnings per Share Growth Rate
(Peer Comparison)

•     Earnings per Share Growth Rate
(EQT Year to Year Comparison)

 

Equitable Utilities

 

Net Income After Tax

 

 

 

 

 

Equitable Production

 

Net Income After Tax

 

 

 

 

 

NORESCO

 

Net Income After Tax

 

 

(c)                                  Each incentive pool is determined based on
the Financial Measures listed above, any minimum threshold amounts established
therefor, and, if applicable, the Value Drivers, in accordance with the
weightings assigned to each as listed on Attachment C.  Attachment D to this
Plan specifies the base amount for each incentive pool, expressed as a multiple
of the total of all Incentive Targets, as defined in Section 8 of the Plan, of
those participants in each particular Incentive Program.  The CEO may, in his
sole and absolute discretion, adjust the determination of the base amount of any
business segment incentive pool (i) by any amount up to fifty (50%) percent
based on the Value Drivers applicable to the particular business segment
incentive pool and (ii) by an amount up to twenty-five percent (25%) based on
the impact of weather, the prices of gas, oil and liquids, and/or any
acquisitions or divestitures.  The Committee may, in its sole and absolute
discretion, adjust the determination of the base amount of the Headquarters
Incentive Program by an amount of up to twenty-five percent (25%) based on the
impact of weather, the prices of gas, oil and liquids, acquisitions or
divestitures and any peer group or performance factors determined by the
Committee.  Such adjustments by the CEO or the Committee may be either positive
or negative.

 

 

--------------------------------------------------------------------------------


 

Section 8.  Incentive Targets.  Each participant under the Plan shall be given
an incentive target (an “Incentive Target”) that shall be determined based on
market competitive levels.  Incentive Targets for all corporate officers shall
be determined within 90 days of the commencement of each Plan Year and approved
by the Committee.  All other Incentive Targets shall be determined within 90
days of the commencement of each Plan Year by the Company’s Director of
Compensation and Benefits, in consultation with the appropriate business segment
President or corporate officer, as applicable, and approved by the Company’s
Vice President-Human Resources.  Actual incentive awards payable (“Incentive
Awards”), subject to adjustments as provided in the Plan, shall be based on the
overall determination of the incentive pools and on individual performance.

 

Section 9.  Performance Goals.

 

(a)                                  Each participant shall have specific
performance goals (the “Performance Goals”) determined for his or her position
for the subject Plan Year.  These Performance Goals must support the approved
business plan of the Company, affiliate or business unit, as applicable, and
should identify how the participant will support any specific Value Drivers
established.

 

(b)                                 A copy of each participant’s Performance
Goals and objectives shall be determined in writing, and kept on file with the
appropriate business segment Human Resources Department, by February 28 of the
Plan Year to which they relate.

 

(c)                                  Following the determination of the
incentive pools as described in Section 7, an evaluation of each participant’s
actual performance relative to his or her individual Performance Goals for the
Plan Year shall be completed.  Performance can be rated as Exceptional,
Successful or Lower 10%.  The definition of each rating is as follows:

 

Performance Level

 

Performance Definition

 

 

 

Exceptional

 

Performance consistently exceeds established expectations.  Performance at this
level creates new standards of performance.

 

 

 

Successful

 

Performance meets and often exceeds established performance expectations.

 

 

 

Lower 10%

 

When compared to other employees in the business unit/function, performance is
in the lower  10% of the business unit/function.  For purposes of this rating,
performance is relative to other similarly-situated employee’s performance.

 

Based on the evaluation of the employee’s performance relative to his or her
Performance Goals, individual performance adjustments can be made by the
business segment President or appropriate corporate officer, as applicable,
ranging from elimination of the Incentive Target to 150% of the Incentive
Target.  The CEO must approve all individual performance adjustments under the
Plan and may make individual performance adjustments in excess of 150%.

 

 

--------------------------------------------------------------------------------


 

Section 10.  Distributing the Incentive Pool.  Incentive Awards may be earned
based on the determination of the incentive pools and individual performance as
follows:

 

(1)                                  The incentive pool is determined as
described in Section 7.  If the established Financial Measures for the incentive
pool are not achieved, the process to calculate Incentive Awards for the related
Incentive Program is terminated.

 

(2)                                  The performance of each employee is
reviewed by the business segment President or appropriate corporate officer, as
applicable, and the individual performance adjustment described in Section 9, if
any, is applied as appropriate to the employee’s original Incentive Target.

 

(3)                                  The Incentive Targets for each employee
within an incentive pool, after giving effect to the individual performance
adjustments described in Section 9, are totaled.  Each employee’s adjusted
Incentive Target is then calculated as a percent of the total adjusted Incentive
Targets for all employees within the incentive pool.

 

(4)                                  The percent assigned to each employee in
step 3 is multiplied by the total incentive pool generated, resulting in the
amount of the employee’s actual Incentive Award payable, subject to reduction,
elimination or substitution by the Committee as provided in Section 4.

 

(5)                                  Additional or substituted distributions, if
any, may be paid in cash or other forms from the Plan or other source as
determined by the Committee, in its discretion.

 

Except as provided in Sections 10(5), 11 and 14 of the Plan, the amount of the
Incentive Awards payable from the Plan, as calculated in Section 10(4), above,
shall be paid in cash to participants as promptly as practicable following the
end of a Plan Year and after determination of the incentive pools and the
achievement of the Performance Goals.  An Incentive Award shall not be earned
and a participant shall have no vested interest or entitlement to any Incentive
Award hereunder prior to its actual payment.

 

Section 11.  Incentive Pool Calculation and Distribution for Selected Employees.

 

(a)                                  Employees who directly report to the CEO or
those who are Chief Operating Officers of the Company’s business segments will
have eighty percent (80%) of their Incentive Award tied to the performance of
the Headquarters Incentive Program incentive pool and twenty percent (20%) of
their Incentive Award tied to the performance of their specific business segment
incentive pool.  Employees who directly report to Chief Operating Officers of
the Company’s business segments will have twenty percent (20%) of their
Incentive Award tied to the performance of the Headquarters Incentive Program
incentive pool and eighty percent (80%) of their Incentive Award tied to the
performance of the appropriate business segment incentive pool.

 

(b)                                 In accordance with the Company’s Stock
Ownership guidelines adopted on January 30, 2003, the CEO may elect to pay all
or some of an individual’s Incentive Award in stock if the individual has not
satisfied the guideline.

 

Section 12.  Impact on Benefit Plans.  Payments under the Plan shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.

 

 

--------------------------------------------------------------------------------


 

Section 13.  Tax Consequences.  It is intended that nothing in the Plan shall
change the tax consequences of the Plans under Federal or State law and
specifically shall not cause the participants in the Incentive Programs to be
taxed currently under the Constructive Receipt or Economic Benefit Doctrines and
as expressed in Sections 451 and 83 of the Internal Revenue Code of 1986, as
amended.

 

Section 14.  Change of Status.  In making decisions regarding employees’
participation in the Plan, the Company’s Vice President-Human Resources or
Director of Compensation and Benefits, as applicable, may consider any factors
that he or she may consider relevant in their sole discretion .  The Company
shall have no obligation to exercise its discretion to make an award to any
employee affected by the described status changes.  The following guidelines are
provided as general information regarding employee status changes upon the
occurrence of the events described below, provided that the recommendation to
include an employee in the Plan must originate from the business segment
President or appropriate corporate officer, as applicable:

 

(a)                                  New Hire, Transfer, Promotion.  A newly
hired employee will participate in the Plan Year following the year in which
they are hired, unless otherwise specified in their employment offer.  An
employee who is promoted or transferred during the Plan Year to a position
qualifying for participation may be recommended for a pro rata Incentive Award
based on the level of participation in his or her previous program and the
percentage of the Plan Year the employee is in the participating position.  This
includes employees who leave positions that qualify for incentive payments in
other Company business segments.

 

(b)                                 Demotion.  No Incentive Award shall be paid
to an employee who has been demoted during the Plan Year because of
performance.  If the demotion is due to an organizational change, a pro rata
Incentive Award may be made, provided the employee otherwise qualifies for
payment of an Incentive Award.

 

 (c)                               Termination.  No Incentive Award shall be
paid to any employee whose services are terminated prior to payment of an
Incentive Award for reasons of misconduct, failure to perform, or other cause. 
If the termination is due to reasons such as reorganization, and not due to the
fault of the employee, the employee may be considered for a pro rata Incentive
Award, provided the employee otherwise qualifies for payment of an Incentive
Award.

 

(d)                                 Resignation.  No Incentive Award shall be
paid to an employee who resigns for any reason, including retirement, before
Incentive Awards are paid; provided, however, if the employee has voluntarily
terminated his or her employment with the Company’s consent, the employee may be
considered for a pro rata Incentive Award, provided the employee otherwise
qualifies for payment of an Incentive Award.

 

(e)                                  Death and Disability.  An employee whose
status as an active employee is changed prior to payment of an Incentive Award
for any reason other than the reasons cited above, including death and
disability, may be considered for a pro rata Incentive Award, provided the
employee otherwise qualifies for payment of an Incentive Award.  In the event
that an Incentive Award is paid on behalf of an employee who has terminated
employment by reason of death, any such payments or other amounts due shall be
paid to the employee’s estate.

 

Nothing in the Plan, in any Program or in any Incentive Target or Incentive
Award shall confer any right on any employee to continue in the employ of the
Company.

 

 

--------------------------------------------------------------------------------


 

Section 15.  Change of Control.  In the event of a Change of Control of the
Company, as then defined under the Company’s 1999 Long-Term Incentive Plan,
Incentive Awards shall be paid, on a pro-rata basis for the portion of the Plan
Year elapsed through the date of the Change of Control, to all Plan participants
as if the target Financial Measures and Value Drivers were achieved and without
adjustment to any individual Incentive Targets, but subject to the Committee’s
overall discretion as provided in Section 4.  The pro-rata Incentive Awards
payable pursuant to the foregoing sentence shall be paid immediately prior to
consummation of such Change of Control or at such other time and subject to such
other conditions as the Committee shall in its sole discretion determine,
contingent upon consummation of such Change of Control.

 

Section 16.  Dispute Resolution.  The following is the exclusive procedure to be
followed by all participants in resolving disputes arising from participation in
and payments made under the Plan.  All disputes relative to a given Plan Year
must be presented to the Director of Compensation and Benefits within thirty
(30) days following the payment date of the Incentive Award for that Plan Year,
or the participant’s right to dispute a payment will be irrevocably waived. 
Once the Director of Compensation and Benefits has been notified of a dispute,
he or she will assemble a Compensation Review Committee (the “CRC”) to review
the issue.  The CRC will consist of the following: the Director of Compensation
and Benefits, the manager of the employee with the dispute, the human resources
director or vice president of the business segment, and a peer chosen by the
employee with the dispute.  The employee with the concern will be given an
opportunity to present his or her issues to the CRC.  A decision will be
rendered by the CRC within thirty (30) business days of the meeting.  The
Director of Compensation and Benefits will be responsible for preparing a
written version of the decision.  This decision may be appealed to the Vice
President-Human Resources of the Company.  Appealed decisions will be reviewed
by the Vice President-Human Resources with information requested from the
appropriate parties as he or she may determine in his or her sole discretion. 
The decision made by the Vice President-Human Resources regarding the matter is
final and binding on all Plan participants.

 

Section 17.  Amendment or Termination of this Plan.  The Company shall have the
right to amend or terminate the Plan at any time by written action approved by
the Committee, provided that any amendment or termination shall not affect any
amounts deferred into the Company’s Deferred Compensation Plan and that no
employee or participant shall have any vested right to payment of any Incentive
Award hereunder prior to its payment.  The Company shall notify affected
employees in writing of any amendment or Plan termination.

 

 

--------------------------------------------------------------------------------